          Case 1:13-cv-00772-CKK Document 58 Filed 07/11/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,

       Plaintiff,

               v.                                    No. 13-cv-772 (CKK)

U.S. DEPARTMENT OF STATE,

       Defendant.



                    JOINT NOTICE OF PERTINENT NEW AUTHORITY

       Pursuant to this Court’s July 5, 2019, Order directing the parties to identify any pertinent

new authority since the parties completed briefing, see Order, ECF No. 56, the parties state that

they have identified no pertinent new authority other than the case cited in the Court’s Order

regarding the deliberative process privilege. See Order at 1 (citing Property of the People, Inc. v.

Office of Mgmt. & Budget, 330 F. Supp. 3d 373, 386 (D.D.C. 2018)).

Dated: July 11, 2019

Respectfully submitted,

JUDICIAL WATCH, INC.                                 JOSEPH H. HUNT
                                                     Assistant Attorney General
s/ Jason B. Aldrich
JASON B. ALDRICH                                     ELIZABETH J. SHAPIRO
D.C. Bar No. 495488                                  Deputy Director, Federal Programs Branch

425 Third Street SW, Suite 800                       s/ James D. Todd, Jr.
Washington, DC 20024                                 JAMES D. TODD, JR.
(202) 646-5172                                       U.S. DEPARTMENT OF JUSTICE
jaldrich@judicialwatch.org                           Civil Division, Federal Program Branch
                                                     Ben Franklin Station
Attorneys for Plaintiff                              P.O. Box 883
                                                     Washington, DC 20044
                                                     (202) 514-3378
                                                     james.todd@usdoj.gov
Case 1:13-cv-00772-CKK Document 58 Filed 07/11/19 Page 2 of 2



                                  Attorneys for Defendant




                            -2-
